Citation Nr: 1453469	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  13-15 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for congestive heart failure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for loss of balance.

5.  Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss.

6.  Entitlement to special monthly compensation based on aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1952 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and February 2013 rating decisions of the VA Regional Office (RO) in Muskogee, Oklahoma.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  COPD was not present during the Veteran's service and currently diagnosed COPD did not develop as a result of any incident during service.

2.  Congestive heart failure was not present during the Veteran's service, was not manifest within one year of discharge from service, and currently diagnosed congestive heart failure did not develop as a result of any incident during service.

3.  Hypertension was not present during the Veteran's service, was not manifest within one year of discharge from service, and currently diagnosed hypertension did not develop as a result of any incident during service.

4.  A loss of balance disorder was not present during the Veteran's service and currently diagnosed loss of balance did not develop as a result of any incident during service.

5.  Audiometric testing reveals no worse than Level VII hearing acuity in the Veteran's right ear and Level VI hearing acuity in his left ear.

6.  The Veteran is only service connected for bilateral hearing loss and tinnitus; his service-connected disabilities do not render him so helpless as to require the regular aid and attendance of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to the daily environment.

7.  The Veteran does not have a single service-connected disability rated as 100 percent disabling and is not shown to be permanently housebound as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  COPD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Congestive heart failure was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  Hypertension was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

4.  Loss of balance was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5.  The criteria for an initial rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 4.86 Diagnostic Code (DC) 6100 (2014).

6.  The criteria for SMC based on aid and attendance or at the housebound rate have not been met.  38 C.F.R. §§ 1114(s) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in July 2011 and August 2012 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for a higher initial rating arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letters informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also an secured examination in furtherance of his initial rating claim.  A pertinent fee-based examination was obtained in October 2011.  38 C.F.R. § 3.159(c)(4).  The examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  Although the examination is over three years old, the Veteran has not reported a worsening of his condition since the examination.  As there is no evidence of worsening since the last examination, a remand for a new examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue of a higher initial rating for bilateral hearing loss has been met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that medical opinions on the questions of service connection for COPD, congestive heart failure, hypertension, and loss of balance are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service or that any current COPD, congestive heart failure and hypertension may be related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., cardiovascular-renal disease) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., cardiovascular-renal disease) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).

		1.  COPD

The Veteran's STRs show no complaints of, treatment for, or diagnosis of, any respiratory disorder, to include COPD.  Examinations in June 1952, August 1955, July 1961, July 1967, April 1968, and August 1971 revealed clinically normal lungs and chest.  Reports of medical history in June 1952, July 1967, April 1968, and August 1971 show that the Veteran denied symptoms such as asthma; shortness of breath; and chronic cough.  There is no indication of any event, injury, or disease to the Veteran's lungs and pulmonary system in service.

The earliest evidence of a diagnosis of COPD is a treatment record dated in October 2003.  Chest X-rays in May 2009 shows that the Veteran reportedly had a known retained bullet fragment from World War II.  None of the Veteran's treatment records contain any opinion regarding the etiology of his COPD; they also do not show that the Veteran reported incurring any event, injury or disease or service or that the onset of his COPD began in service.  The Veteran's records also show that he has a long history as a smoker.

Based on a review of the evidence, the Board concludes that service connection for COPD is not warranted.  Although the evidence shows that the Veteran currently has COPD, it does not show that it is related to his military service.

The evidence does not show that the Veteran incurred any event, injury or disease to his lungs and pulmonary system in service or that his post-service COPD had its onset in service.  As noted above, his STRs are silent for any respiratory complaints.  Examinations throughout the Veteran's military service repeatedly showed clinically normal lungs and chest; in reports of medical history, the Veteran always denied pertinent symptoms.  No medical professional has reported that the onset of COPD occurred during service; none of the Veteran's treatment records show that he reported that the onset began during service.  While post-service records show that the Veteran reportedly had a bullet fragment in his chest from World War II, the Veteran did not enter military service until 1952, after that conflict ended.  The Veteran's STRs do not show any bullet wound during his military service nor has the Veteran reported such an injury.  As such, the evidence does not support a finding that any reported bullet fragments were the result of the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the Veteran incurred an in-service event, injury or disease or that the onset of COPD began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  No medical professional has provided any opinion indicating that the Veteran's COPD is related to his military service.  In this case, the first evidence of COPD is in 2003, more than three decades after the Veteran was discharged from service.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of COPD complaints, symptoms, or findings for three decades between the Veteran's military service and the earliest evidence of COPD is itself evidence which tends to show that COPD did not have its onset in service or for many years thereafter.  

The overall evidence of record as discussed above weighs against a finding of COPD being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between COPD and his active duty, service connection for COPD is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the etiology of COPD falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between COPD and the Veteran's active duty, service connection for COPD is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for COPD.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for COPD is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).  

		2.  Congestive Heart Failure

The Veteran's STRs show no complaints of, treatment for, or diagnosis of, any cardiac disorder, to include congestive heart failure.  Examinations in June 1952, August 1955, July 1961, July 1967, April 1968, and August 1971 revealed a clinically normal chest and heart.  Reports of medical history in June 1952, July 1967, April 1968,and August 1971 show that the Veteran denied symptoms such as pain or pressure in chest and palpitation or pounding heart.  Chest X-rays were negative in June 1952; normal in August 1955; negative in March 1957 and July 1961; essentially negative in October 1961; negative in April 1963; within normal limits in June 1967;  negative in April 1968; and essentially negative in December 1968.   An ECG was within normal limits in April 1969, while chest X-rays were again essentially negative in July 1971.  There is no indication of any event, injury or disease to the Veteran's heart during service.

The earliest evidence of congestive heart failure in the Veteran's post-service treatment records is a record dated in January 2003.  An August 2010 record shows that the etiology was currently unknown, but suspected to be secondary to systolic and diastolic dysfunction.  An October 2011 record shows that it was opined to be secondary to systolic and diastolic dysfunction.  None of the Veteran's treatment records contain any opinion relating the Veteran's congestive heart failure to his military service; they also do not show that the Veteran reported incurring any event, injury or disease or service or that the onset of his congestive heart failure began in service.  

Based on a review of the evidence, the Board concludes that service connection for congestive heart failure is not warranted.  Although the evidence shows that the Veteran currently has congestive heart failure, it does not show that it is related to his military service.

The evidence does not show that the Veteran incurred any event, injury or disease to his heart and cardiac system in service or that his post-service congestive heart failure had its onset in service.  As noted above, his STRs are silent for any cardiac complaints.  Examinations throughout the Veteran's military service repeatedly showed clinically normal heart and chest; in reports of medical history, the Veteran always denied pertinent symptoms.  Several chest X-rays during the Veteran's military service, as well as an ECG, all failed to show congestive heart failure or any other cardiac disorder.  No medical professional has reported that the onset of congestive heart failure occurred during service; none of the Veteran's treatment records show that he reported that the onset began during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the Veteran incurred any event, injury or disease in service or that the onset of congestive heart failure began during service.  See Curry at 68.

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  No medical professional has provided any opinion indicating that the Veteran's congestive heart failure is related to his military service.  As noted above, it has been opined to be secondary to systolic and diastolic dysfunction.  To the extent that it may be secondary to such dysfunction, for the reasons set forth below, the Board is denying service connection for hypertension.  

In this case, the first evidence of congestive heart failure is in 2003, more than three decades after the Veteran was discharged from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of cardiac complaints, symptoms, or findings for three decades between the period of active service and the earliest evidence of congestive heart failure is itself evidence which tends to show that congestive heart failure did not have its onset in service or for many years thereafter.  

Furthermore, to the extent that the Veteran's congestive heart failure may be considered a cardiovascular-renal disease as an organic heart disease, as the evidence does not show that it was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as hypertension is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of congestive heart failure symptoms since service.  None of the Veteran's treatment records or contentions have indicated a continuity of symptomatology following his military service.  

The overall evidence of record as discussed above weighs against a finding of congestive heart failure being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between congestive heart failure and his active duty, service connection for congestive heart failure is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of congestive heart failure falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between congestive heart failure and the Veteran's active duty, service connection for congestive heart failure is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for congestive heart failure.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for congestive heart failure is denied.  See 38 U.S.C.A §5107.


		3.  Hypertension 

The Veteran's STRs show no complaints of, treatment for, or diagnosis of, hypertension.  Examinations in June 1952, August 1955, July 1961, July 1967, April 1968, and August 1971 revealed a clinically normal vascular system.  The examinations show that the Veteran's blood pressure was 130/76 in June 1952; 142/72 in August 1955; 140/88 in July 1961; 138/82 in July 1967; 130/90 in April 1968; and 136/76 in August 1971.  Reports of medical history in June 1952, July 1967, April 1968, and August 1971 show that the Veteran denied high blood pressure.  There is no indication that the Veteran incurred an event, injury, or disease in service to his cardiovascular system.

The earliest evidence of hypertension in the Veteran's post-service treatment records is a record dated in January 2002.  The record indicates that the Veteran had a history of hypertension; the date of the initial diagnosis is not shown.  None of the Veteran's treatment records contain any opinion regarding the etiology of the Veteran's hypertension; they also do not show that the Veteran reported incurring any event, injury or disease or service or that the onset of his hypertension began in service.  A statement from R.C., M.D., received in May 2013 shows that the Veteran had ruptured ear drums and loss of hearing in service which caused his hypertension.  No rationale was provided.  

Based on a review of the evidence, the Board concludes that service connection for hypertension is not warranted.  Although the evidence shows that the Veteran currently has hypertension, it does not show that it is related to his military service.

The evidence does not show that the Veteran incurred any event, injury or disease to his cardiovascular system in service or that his post-service hypertension had its onset in service.  As noted above, his STRs are silent for any high blood pressure complaints.  VA defines hypertension as the diastolic blood pressure is predominantly 90 mm. or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  In this case, only one examination during the Veteran's military service showed a diastolic blood pressure reading of 90 in 1968.  However, following that examination, the Veteran had diastolic blood pressure of 76 during his discharge examination in 1971.  In reports of medical history, the Veteran always denied having high blood pressure.  A review of his STRs fails to show diastolic blood predominantly 90 mm. or greater.  No medical professional has reported that the onset of hypertension occurred during service; none of the Veteran's treatment records show that he reported that the onset began during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show the incurrence of an event, injury or disease or that the onset of hypertension began during service.  See Curry at 68.

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  The Board acknowledges Dr. R.C.'s statement indicating that the Veteran's hypertension was related to his military service.  However, no rationale for this opinion was provided.  To the extent that this statement appears to relate hypertension to ruptured ear drums in service, as discussed below, the evidence does not show that the Veteran incurred any ruptured ear drums in service.  As such, the Board concludes that Dr. R.C.'s opinion does not support a finding of service connection.

In this case, the first evidence of hypertension is in 2002, more than three decades after the Veteran was discharged from service.  Although the evidence shows that the Veteran had a history of hypertension at that time, it does not show exactly when the Veteran's hypertension was first diagnosed.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of hypertension complaints, symptoms, or findings for three decades between the period of active service and the earliest evidence of hypertension is itself evidence which tends to show that hypertension did not have its onset in service or for many years thereafter.  

Furthermore, as the evidence does not show that any diagnosed hypertension was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as hypertension is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of hypertension symptoms since service.  None of the Veteran's treatment records or contentions have indicated a continuity of symptomatology following his military service.  

The overall evidence of record as discussed above weighs against a finding of hypertension being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between hypertension and his active duty, service connection for hypertension is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between hypertension and the Veteran's active duty, service connection for hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  See 38 U.S.C.A §5107.

		4.  Loss of Balance

The Veteran's STRs show no complaints of, treatment for, or diagnosis of, loss of balance or ruptured ear drums.  Examinations in June 1952, August 1955, July 1961, July 1967, April 1968, and August 1971 revealed clinically normal ears and drums as well as a normal neurologic system.  Reports of medical history in June 1952, July 1967, April 1968, and August 1971 show that the Veteran denied dizziness or fainting spells and ear trouble.  There is no indication in the Veteran's STRs that he incurred an event, injury or disease in service, including ruptured ear drums.

The earliest evidence of vestibular complaints in the Veteran's post-service treatment records is a record dated in August 2009.  The record indicates that the Veteran had reported having episodes of dizziness that had been going on for two to three weeks.  He was diagnosed with vertigo.  The first indication of a loss of balance problem is in an August 2010 treatment record.  The Veteran reported that over the past several weeks, he had been losing his balance, kind of feeling weak, and dizzy.  A March 2012 statement from Dr. R.C. shows that the Veteran was having balance issues.  Dr. R.C. opined that the Veteran's issues stemmed from damage to his inner ear that was caused while he was in submarines during his military service.  Another statement from Dr. R.C. received in May 2013 shows that the Veteran's disability occurred in service when he was left with ruptured ear drums and loss of hearing; that caused him to have frequent falls.  

Based on a review of the evidence, the Board concludes that service connection for loss of balance is not warranted.  Although the evidence shows that the Veteran currently has a loss of balance resulting in frequent falls, it does not show that it is related to his military service.

The evidence does not show that the Veteran incurred any event, injury or disease to his in service or that his post-service loss of balance had its onset in service.  The Veteran's STRs fail to show that he incurred ruptured ear drums or other ear injury other than his bilateral hearing loss in service; examinations throughout his service repeatedly showed normal ears and drums.  There is also no indication of an injury to his neurologic system.  In reports of medical history during his military service, the Veteran always denied having pertinent symptoms.  No medical professional has reported that the onset of loss of balance occurred during service; none of the Veteran's treatment records show that he reported that the onset began during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that he incurred any in-service event, injury or disease or that the onset of any loss of balance began during service.  See Curry at 68.
Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  The Board acknowledges the positive opinions from Dr. R.C.  However, no rationales were provided.  Furthermore, as Dr. R.C. appeared to relate the Veteran's complaints to ruptured ear drums, as the Veteran's STRs fail to show that his ear drums ruptured in service, such opinion does not support a finding of service connection.  While the Veteran is service-connected for bilateral hearing loss, in-service injury to his ears other than acoustic trauma has not been shown.  Dr. R.C.'s opinions do not indicate how any loss of balance is related to in-service acoustic trauma.  Consequently, service connection for loss of balance based on the opinions from Dr. R.C. is not warranted. 

In this case, the first evidence of any vestibular complaints is in 2009, more than three decades after the Veteran was discharged from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of loss of balance complaints, symptoms, or findings for three decades between the period of active service and the earliest evidence of loss of balance complaints is itself evidence which tends to show that a loss of balance disorder did not have its onset in service or for many years thereafter.  

The overall evidence of record as discussed above weighs against a finding of a loss of balance disorder being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between a loss of balance disorder and his active duty, service connection for loss of balance is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a loss of balance disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a loss of balance disorder and the Veteran's active duty, service connection for loss of balance is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for loss of balance.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for loss of balance is denied.  See 38 U.S.C.A §5107.

	B.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.  "Puretone threshold average,'' as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides as follows: (a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. (b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The average puretone hearing loss on a fee-based examination in October 2011 was 61 decibels in the right ear and 65 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 56 percent in the right ear and 64 percent in the left ear.  An exceptional pattern of hearing loss was not shown.  The Veteran described his functional impairment as "hard to hear."  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level VII.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score received a numeric designation of Level VI.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a 30 percent rating under DC 6100.  Therefore, an initial rating in excess of 30 percent is not warranted based on these results.  

None of the Veteran's treatment records show his bilateral hearing loss in decibels or speech discrimination scores using the Maryland CNC word lists.

Here, the Veteran has been assigned a 30 percent rating since the award of service connection.  For the reasons set forth above, the evidence does not show that he is entitled to a rating in excess of 30 percent at any time since the award of service connection based on the standard rating criteria.  38 C.F.R. § 4.85, DC 6100.  Therefore, his initial rating claim is denied.

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2014).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran reported functional impairment at the fee-based examination.  The examination report clearly reflects the Veteran's report of his bilateral hearing loss making things hard to hear.  He did not describe any further impairment.  As the examination addressed the functional impairment of the Veteran's bilateral hearing loss, and as the Veteran has not demonstrated any prejudice caused by a deficiency in any examination, the Board reiterates that the evidence does not support a finding of a rating in excess of 30 percent at any time during this appeal.  The evidence does not show that the Veteran's bilateral hearing loss has resulted in marked interference with employment or activities of daily life.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's bilateral hearing loss warrants an initial rating in excess of 30 percent.  The Board finds, therefore, that the evidence of record does not support the criteria required for an increased schedular rating at any time during this appeal.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's bilateral hearing loss symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's bilateral hearing loss disability has resulted in interference with employment or activities of daily life which would warrant an increased rating beyond for this disability.

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

	C.  SMC

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2014).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a) (2014).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in § 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Under 38 U.S.C.A. § 1114(s), SMC is payable if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  The second requirement is met when the Veteran is substantially confined as a direct result of service- connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Veteran is service-connected for bilateral hearing loss, evaluated as 30 percent disabling and tinnitus, evaluated as 10 percent disabling.  As such, the Board initially notes that the Veteran does not meet the criteria for SMC at the housebound rate, based on one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher.  The Veteran's treatment records show that he resides in a nursing home.  None of his records indicate that his bilateral hearing loss and tinnitus render him housebound; no medical professional has provided any such opinion.  The Veteran's own contentions have not shown that those disabilities render him housebound.  Therefore, the evidence fails to show that he is housebound by reason of service-connected disabilities.

The Board notes that evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a) set forth above.

In this regard, the medical evidence does not demonstrate that the Veteran requires regular aid and attendance due to his service-connected disabilities.  A medical statement signed by Dr. R.C. received in March 2012 shows that the Veteran was able to dress and use the lavatory without assistance; ascend and descend stairs; feed himself without assistance; and was incontinent, ambulant, and competent.  It shows that the Veteran's health problems included his heart, his ears, and that he could not walk without falling and had a loss of balance, which caused him to fall.  The statement does not indicate that the Veteran's service-connected disabilities of bilateral hearing loss and tinnitus cause him to require the aid and attendance of another person.  As noted above, the Veteran resides in a nursing home showing that he does require the aid and attendance of another; however, his treatment records do not suggest that his bilateral hearing loss and tinnitus affect his ability to care for himself.  The Veteran's current treatment records show that he has several disabilities; for the reasons set forth above in this decision, the Board is denying service connection for COPD, congestive heart failure, hypertension, and loss of balance.  No medical professional has provided any opinion indicating that the Veteran's only service-connected disabilities of bilateral hearing loss and tinnitus require him to need aid and attendance.  Indeed, the Veteran has not contended as such, nor has he explained why those disabilities cause him to require aid and attendance.  

The Board concludes that the evidence does not show that the Veteran is permanently bedridden, or so helpless as to be in need of regular aid and attendance due to his service-connected disabilities.  The competent evidence of record does not indicate that the Veteran's service-connected disabilities prevent him from performing any activities of daily living.  Based on the foregoing, the Board finds that the claim for SMC based on aid and attendance or housebound status must be denied.

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for SMC based on the need for aid and attendance or at the housebound rate.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to SMC based on the need for aid and attendance or at the housebound rate is denied.  See 38 U.S.C.A §5107.



ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for congestive heart failure is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for loss of balance is denied.

Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss is denied.

Entitlement to SMC based on aid and attendance or at the housebound rate is denied.



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


